UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-21855 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 22-3351447 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 630 Godwin Avenue, Midland Park,NJ (Address of principal executive offices) (Zip Code) (201)444-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by a checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares outstanding, net of treasury stock, of the Issuer’s Common Stock, no par value, as of November 8, 2010 was 5,846,928. 1 Stewardship Financial Corporation INDEX PAGE NUMBER PART I-CONSOLIDATED FINANCIAL INFORMATION ITEM 1-CONSOLIDATED FINANCIAL STATEMENTS Consolidated Statements of Financial Condition at September 30, 2010 and December 31, 2009 (Unaudited) 1 Consolidated Statements of Income for the Three and Nine Months ended September 30, 2010 and 2009 (Unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months ended September 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Comprehensive Income for the Three and Nine Months ended September 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2010 and 2009 (Unaudited) 5 - 6 Notes to Consolidated Financial Statements (Unaudited) 7 - 18 ITEM 2-MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 - 27 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4T - CONTROLS AND PROCEDURES 28 PART II-OTHER INFORMATION ITEM 6 - EXHIBITS 29 SIGNATURES 30 EXHIBIT INDEX 31 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) September 30, 2010 December 31, 2009 Assets Cash and due from banks $ $ Other interest-earning assets Federal funds sold - Cash and cash equivalents Securities available for sale Securities held to maturity; estimated fair value of $50,265,000 (2010) and $68,765,000 (2009) FHLB-NY stock, at cost Loans, net of allowance for loan losses of $9,327,000 (2010) and $6,920,000 (2009) Mortgage loans held for sale Premises and equipment, net Accrued interest receivable Other real estate owned - Bank owned life insurance Other assets Total assets $ $ Liabilities and stockholders' equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank of New York Advances Subordinated debentures Securities sold under agreements to repurchase Accrued interest payable Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, no par value; 2,500,000 shares authorized; 10,000 shares issued and outstanding at September 30, 2010 and December 31, 2009. Liquidation preference of $10,000,000 Common stock, no par value; 10,000,000 shares authorized; 5,846,928 and 5,834,515 shares issued: 5,845,905 and 5,834,515 shares outstanding at September 30, 2010 and December 31, 2009, respectively Treasury stock, 1,023 shares outstanding at September 30, 2010 ) - Retained earnings Accumulated other comprehensive income, net Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 1 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Loans $ Securities held to maturity Taxable Non-taxable Securities available for sale Taxable Non-taxable FHLB dividends Other interest-earning assets Total interest income Interest expense: Deposits Borrowed money Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Bank owned life insurance Gain on sales of mortgage loans Gain on calls and sales of securities - Merchant processing - - - Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy, net Equipment Data processing FDIC insurance premium Merchant processing - - - Other Total noninterest expenses Income before income tax (benefit) expense Income tax (benefit) expense ) Net income Dividends on preferred stock and accretion Net (loss) income available to common stockholders $ $ $ ) $ Basic (loss) earnings per common share $ $ $ ) $ Diluted (loss) earnings per common share $ $ $ ) $ Share data has been restated to reflect a 5% stock dividend paid November 16, 2009. See notes to unaudited consolidated financial statements. 2 Index Stewardship Financial Corporation and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Unaudited) Nine Months Ended September 30, 2010 Preferred Common Stock Treasury Retained
